Citation Nr: 1110316	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  98-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 1997 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that declined to reopen the claim for service connection for schizophrenia (previously claimed as a nervous condition).  The Veteran also appealed a January 1998 rating action that declined to reopen a claim for service connection for a neck disability.

The Veteran was afforded a personal hearing at the RO before the undersigned Veterans Law Judge in September 2004.  A transcript of the hearing is associated with the claims folders.

In a decision dated in September 2005, the Board determined that new and material evidence had been presented and reopened the issues of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), and service connection for disability of the neck (claimed as DJD of the cervical spine).  The Board remanded both issues to the RO via the Appeals Management Center (AMC) for the purpose of obtaining additional evidence.  The matter was returned to the Board in November 2006 for further appellate consideration.

The appeal initially included the issue of entitlement to service connection for PTSD.  However, the Veteran withdrew the claim during his September 2004 personal hearing.  38 C.F.R. § 20.204.  The issue of entitlement to service connection for PTSD was therefore dismissed by the Board in its September 2005 decision.  The Veteran was subsequently afforded a VA psychiatric examination in November 2005, at which time there was a diagnosis of PTSD.  In rendering that diagnosis, the examining physician stated that the Veteran's PTSD was present prior to his active service, and permanently increased in severity during service beyond its natural progression.  Accordingly, a claim of entitlement to service connection for PTSD was referred to the RO for appropriate action.

The Board acknowledges that the Court of Appeals for Veterans Claims (Court) recently found that the use of "condition(s)" in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, this case is distinguishable.  This is not a situation where separate diagnoses were rendered for the same reported symptoms during the initial processing of a claim for benefits.  Rather, service connection for a nervous condition (i.e., dysthymic disorder, schizophrenia, depression, anxiety) had been previously denied in final RO decisions, most recently in October 1996; therefore, new and material evidence was required to reopen that claim.  A claim for service connection for PTSD was initially denied in a July 1999 rating decision.  There were final decisions denying a claim for service connection for psychiatric diagnoses and the finality of these decisions was preserved.  The claim for service connection for PTSD was considered factually distinct so as not to preclude the Veteran from pursuing that claim apart from those upon which benefits had been denied.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996; Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  The Veteran perfected an appeal of the July 1999 rating decision; however, he specifically withdrew the claim for service connection for PTSD during his September 2004 hearing, at which time he was represented by a service organization.  Therefore, that claim was dismissed in the September 2005 Board decision.

The Board remanded the case in April 2007 for further procedural and evidentiary considerations.  A July 2008 Board decision then denied both of the claims on appeal, and the Veteran subsequently filed a timely appeal of that decision to the Court.  Thereafter, a Joint Motion for Remand, filed in March 2009, determined that the record contained "numerous" documents written in Spanish that were not accompanied by an English translation, noting 132 pages of such documents from the record on appeal.  As a result, the Board's decision was vacated so that the Board could obtain translations of these documents.  In response, the Board carefully reviewed the entire record, including the documents cited by the parties, and determined that most of the examples cited by the parties had already been translated and that the translations were contained in the record.  However, the Board did locate 15 pages of documents for which no translation could be located.  Consequently, the Board obtained translations of those documents and they have been associated with the claims folder.

An August 2009 Board decision then again proceeded to deny both of the claims that had been on appeal, and the Veteran filed a timely appeal of that decision to the Court.  Thereafter, a Joint Motion for Partial Remand, filed in July 2010, determined that the Board had not ensured compliance with a previous remand with respect to the claim for service connection for an acquired psychiatric disability, other than PTSD.  On the other hand, the appellant expressly stated that he no longer wished to pursue his claim for service connection for a disability of the neck and thus, this issue is no longer a subject for further appellate consideration.  

The record does, however, reflect that the RO denied the Veteran's claim for service connection for PTSD in October 2009, and that the Veteran filed a timely notice of disagreement with this determination in November 2009.  As the record does not reflect that a statement of the case has been issued as to this claim, the Board will assume jurisdiction of this claim for the purpose of requesting that the Veteran be furnished with a statement of the case, as addressed more fully below.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

First, during the pendency of this appeal, the Veteran has asserted that insufficient efforts have been made by VA to obtain certain service treatment records relating to outpatient psychiatric treatment he received at medical facilities located at Fort Eustis, Virginia between January and April 1966.  In this regard, while the record did include August 1992 correspondence from Fort Eustis indicating that the Veteran's outpatient records were "no longer at this facility," and that they had been retired to the National Personnel Records Center (NPRC) in St. Louis, Missouri, the record did not otherwise reflect any additional efforts by VA to contact NPRC for these specific records or other action by VA to obtain these records.  Therefore, pursuant to additional information from the Veteran that also specifically identified the medical facility at which he reportedly received the subject outpatient psychiatric treatment (McDonald Army Health Center), in June 2010, the RO made a specific request for "CLINICAL RECORDS, FURNISH ACTIVE DUTY INPATIENT CLINICAL RECORDS FOR <<PSYCHIATRIC TREATMENT>> FROM <<01/01/1966>> TO <<04/30/1966>> AT <<MCDONALD ARMY HEALTH CENTER 576 JEFFERSON AVE FORT>>."

However, the Board's review of the record fails to disclose any response to the RO's above-noted request of June 2010.  Moreover, with respect to treatment records located at a Federal facility such as in this case, the regulations provide that VA is to make "as many requests as are necessary," and that VA is to end its efforts only if VA concludes that "the records sought do not exist or that further efforts to obtain those records would be futile."  38 C.F.R. § 3.159(c)(2) (2010).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  Here, based on the lack of any response to the June 2010 request, the Board cannot conclude that the requested records do not exist or that further efforts to obtain them would be futile.  Thus, the Board finds that remand is necessary so that further efforts may be made to obtain the records or to demonstrate that the records do not exist or that further efforts to obtain them would be futile.  Parenthetically, it should be noted that given the date of the subject request and an indication that the RO may have created a temporary file in this matter, the Board contacted the RO to determine whether a response had been received and associated with a temporary file.  Unfortunately, the RO did not verify the existence of such a file, and instead communicated that all of the Veteran's claims folders were already in the possession of the Board.  

Finally, with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for PTSD, as was noted previously, following an October 2009 rating decision's denial of a claim for service connection for PTSD, the Veteran expressed his dissatisfaction with the decision's determination as to this issue in a timely a notice of disagreement filed in November 2009.  However, the claims file does not reflect that the Veteran was ever furnished with a statement of the case as to this issue.  Consequently, the Board finds that this issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for PTSD.  The Veteran and his representative should be advised of the need to file a substantive appeal following the issuance of the statement of the case if the Veteran wishes to complete an appeal as to this claim.  

2.  Contact the National Personnel Records Center (NPRC) or other appropriate agency to obtain any and all in-service outpatient psychiatric treatment records for the Veteran at McDonald Army Health Center in Fort Eustis, Virginia over the period of January to April 1966.  As this is a federal department or agency, if such records are not available, it should be requested to state that the records do not exist or that further efforts to obtain them would be futile.

3.  Finally, readjudicate the claim for service connection for an acquired psychiatric disability, other than PTSD.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and give the Veteran an appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



